Citation Nr: 1452228	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  12-23 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

S. Coyle, Counsel











INTRODUCTION

The Veteran served on active duty from January 2006 to September 2010. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection for avascular necrosis of the left hip, status post total hip replacement, and assigned a disability evaluation of 30 percent, effective September 30, 2010.  The Veteran perfected a timely appeal with respect to the assigned rating.  

In a November 2013 decision, the Board denied the Veteran's claim for a higher rating for his service-connected left hip disability, but found that a claim for TDIU was part and parcel of the rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009)(if the claimant or the evidence of record reasonably raises the question of whether the veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.)  The Board remanded the issue of entitlement to TDIU for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The record as it currently stands is inadequate for purposes of rendering a fully informed decision as to the merits of the claim, because the Veteran's employment information has not been obtained.  Remand is required so that this may be accomplished.   

Updated VA treatment records must also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.  

Any and all employers identified by the Veteran must then be asked to complete VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.

2.  Obtain VA treatment records since March 2013.

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
M.N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



